Title: 11th.
From: Adams, John Quincy
To: 


       From the office this afternoon I went with Townsend to his lodgings, and there past a couple of hours; after which I went in to Mr. Tufts’s, spend the remainder of the evening, and supp’d there. I found Mr. I. Smith there, and conversed with him upon the subject of the late disturbances at college. He hinted to me, that one of my brothers, had been much irritated, and that he was suspected of being peculiarly active upon some of the late occasions. I hope however there was no just ground for their suspicions.
      